Case 2:20-mc-00035-MSD Document1 Filed 12/16/20 Page 1 of 1 PagelD# 1

 

FILED

UNITED STATES DISTRICT COURT 16 2020
EASTERN DISTRICT OF VIRGINIA DEC

 

 

 

 

CLERK, US. DISTRICT CO
NORFOLK, VA UAT

 

 

In Re: Certificate of Ascertainment
of Electors and Certificate of Votes
by the Electors for President and Vice
President of the United States of America 2:20mc35

ORDER

Pursuant to 3 U.S.C. § 11, the attached Certificate of
Ascertainment regarding the credentials of the Virginia electors
and the attached Certificate of Vote with lists of votes by the
Virginia electors for President and Vice President of the United
States of America shall be filed in this Court as it is the federal
judicial district in which the electors have assembled to cast
their votes. The original Certificates and lists shall be
maintained by the Court for one (1) year from today’s date and then
transmitted to the archivist of the United States, and a copy of
these Certificates and lists shall be placed in a miscellaneous
file in the Court’s electronic case filing system and in the order
book of this Court at Norfolk, Virginia - the current seat of the
Court.

IT IS SO ORDERED.

1s KO

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
December 6 , 2020
